Order filed October 4, 2016




                                        In The

                     Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-16-00556-CV
                                  NO. 14-16-00578-CV
                                     ____________

                   IN THE INTEREST OF A.L.H., A CHILD


                     On Appeal from the 313th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2014-00466J

                                       ORDER

      These are accelerated appeals from a judgment in a suit in which the
termination of the parent-child relationship is at issue.

      The appellant in appeal number 14-16-00556-CV, M.M., is represented by
retained counsel. Counsel filed and was granted a motion for extension until October
13, 2016, to file M.M.’s brief.

      The appellant in appeal number 14-16-00578-CV, L.M., is represented by
appointed counsel. L.M.’s brief was due October 3, 2016, but neither the brief nor a
motion for extension of time to file the brief has been filed.
       Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a) (effective May 1, 2012). This accelerated schedule
requires greater compliance with briefing deadlines.

       Therefore we order appellant L.M.’s appointed counsel, Sarah Guidry, to file
L.M.’s brief no later than October 13, 2016. If the brief is not filed by that date,
counsel may be required to show cause why she should not be held in contempt of
court. In addition, the court may require appointment of new counsel due to the
failure to timely file appellant’s brief.

       If they desire, M.M. and L.M. may file a joint brief that complies with Rule
9.4 of the Texas Rules of Appellate Procedure.



                                     PER CURIAM




                                            2